EXHIBIT CONTRACT FOR CONSTRUCTION AND SALE OF A DRILLSHIP (HULL NO. 1838) BETWEEN DRILLSHIP PAROS OWNERS INC. AND SAMSUNG HEAVY INDUSTRIES CO., LTD. INDEX PAGE ARTICLE I - DESCRIPTION AND CLASS 6 1.Description: 6 2.Dimensions and Characteristics: 6 3.The Classification, Rules and Regulations: 7 4.HSE Analysis, studies and assessments 7 5.Subcontracting 8 6.Registration: 8 ARTICLE II - CONTRACT PRICE AND TERMS OF PAYMENT 9 1.Contract Price: 9 2.Adjustment of Contract Price: 9 3.Currency: 9 4.Terms of Payment: 9 5.Method of Payment: 11 6.Notice of Payment before Delivery: 11 7.Expenses: 11 8.Prepayment: 12 ARTICLE III - ADJUSTMENT OF CONTRACT PRICE 13 1.Delivery: 13 2.Speed: 14 3.Fuel Consumption for the Diesel Generator Prime Drivers: 15 4.Variable Load Capacity: 15 5.Effect of Rescission: 16 ARTICLE IV - APPROVAL OF PLANS AND DRAWINGS AND INSPECTION DURING CONSTRUCTION 17 1.Approval of Plans and Drawings: 17 2.Appointment of BUYER'S Supervisor: 17 3.Inspection by the Supervisor: 18 4.Facilities: 19 5.Liability of BUILDER: 19 6.Responsibility of BUYER: 20 7.Delivery and Construction Schedule: 21 ARTICLE V - MODIFICATIONS, CHANGES AND EXTRAS 22 1.How Effected: 22 2.Changes in Rules of Classification Society, Regulations, etc.: 23 3.Substitution of Materials: 24 ARTICLE VI - TRIALS AND ACCEPTANCE 25 2 1.Notice: 25 2.Weather Condition: 25 3.How Conducted: 26 4.Method of Acceptance or Rejection 26 5.Effect of Acceptance: 27 6.Disposition of Surplus Consumable Stores: 28 ARTICLE VII – DELIVERY 29 1.Time and Place: 29 2.When and How Effected: 29 3.Documents to be delivered to BUYER: 29 4.Tender of DRILLSHIP: 30 5.Title and Risk: 31 6.Removal of DRILLSHIP: 31 ARTICLE VIII - DELAYS AND EXTENSION OF TIME FOR DELIVERY (FORCE MAJEURE) 32 1.Causes of Delay (Force Majeure): 32 2.Notice of Delay: 33 3.Definition of Permissible Delay: 33 4.Right to Rescind for Excessive Delay: 33 ARTICLE IX - WARRANTY OF QUALITY 35 1.Guarantee: 35 2.Notice of Defects: 35 3.Remedy of Defects: 35 4.Extent of BUILDER's Responsibility 37 ARTICLE X - RESCISSION BY BUYER 38 1.Notice: 38 2.Refundment by BUILDER: 38 3.Discharge of Obligations: 39 ARTICLE XI - BUYER'S DEFAULT 40 1.Definition of Default: 40 2.Effect of Default on or before Delivery of DRILLSHIP: 40 3.Disposal of DRILLSHIP: 41 ARTICLE XII – ARBITRATION 42 1.Decision by the Classification Society: 42 2.Proceedings of Arbitration in London UK: 42 3.Notice of Award: 43 4.Expenses: 43 5.Entry in Court: 43 6.Alteration of Delivery Date: 43 3 ARTICLE XIII - SUCCESSOR AND ASSIGNS 44 ARTICLE XIV - TAXES AND DUTIES 45 1.Taxes and Duties Incurred in Korea: 45 2.Taxes and Duties Incurred Outside Korea: 45 ARTICLE XV - PATENTS, TRADEMARKS, COPYRIGHTS, ETC 46 1.Patents: 46 2.General Plans, Specifications and Working Drawings: 46 ARTICLE XVI - BUYER'S SUPPLIES 47 1.Responsibility of BUYER: 47 2.Responsibility of BUILDER: 48 3.Title: 48 ARTICLE XVII – INSURANCE 49 1.Extent of Insurance Coverage: 49 2.Application of the Recovered Amounts: 49 3.Termination of BUILDER'S Obligation to Insure: 50 ARTICLE XVIII – NOTICE 51 1.Address: 51 2.Language: 51 3.Effective Date of Notice: 52 ARTICLE XIX - EFFECTIVE DATE OF CONTRACT 53 ARTICLE XX – INTERPRETATION 54 1.Laws Applicable: 54 2.Discrepancies: 54 3.Entire Agreement: 54 4.Amendments and Supplements: 54 ARTICLE XXI – CONFIDENTIALITY 55 EXHIBIT "1"VESSEL SPECIFICATION 57 EXHIBIT "2"TOPSIDE SPECIFICATION 58 EXHIBIT "3"DELIVERY AND CONSTRUCTION SCHEDULE 59 EXHIBIT "4"LETTER OF REFUNDMENT GUARANTEE NO 60 EXHIBIT "5"PERFORMANCE GUARANTEE 63 EXHIBIT "6"OPTIONAL ITEMS 64 4 This Contract, made and entered into on this 17 day of September 2007 by and between DRILLSHIP PAROS OWNERS INC., a corporation incorporated and existing under the laws of Marshall Islands having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960 (hereinafter called the "BUYER"), on the one part and SAMSUNG HEAVY INDUSTRIES CO., LTD., a corporation incorporated and existing under the laws of the Republic of Korea and having its registered office at 34th Floor, Samsung Life Insurance Seocho Tower 1321-15, Seocho-Dong, Seocho-Gu, Seoul, Korea 137-857 (hereinafter called the "BUILDER"), on the other part. WITNESSETH: In consideration of the mutual covenants herein contained, the BUILDER acknowledges that the Contract is a turn key contract for the construction and sale of a drillship constructed and tested out to be fully ready to drill and fully functioning in accordance with and subject to the terms and conditions of this Contract and Specifications and the BUILDER agrees as described in the Specifications to design, construct, build, launch, equip, test and complete One (1) Drillship composed of a hull part as described in the specification attached hereto as Exhibit "1" of this Contract (hereinafter referred to as the "VESSEL") and topside part as described in the specification attached hereto as Exhibit "2" of this Contract (hereinafter referred to as "TOPSIDE") (the VESSEL and TOPSIDE being hereinafter collectively referred to as the "DRILLSHIP") and in accordance with the Delivery and Construction Schedule attached hereto as Exhibit "3" (said Exhibits 1 through 3 (including all amendments, additions, deletions and variations incorporated into the Specifications for HN. 1674 up to the Effective Date of this Contract) being hereinafter collectively called the "Specifications") which Specifications have been initialed by representatives of the parties hereto for identification and which Specifications hereby are each incorporated herein by reference hereto and made an integral part of this Contract, at the BUILDER'S shipyard located in Geoje Island, Korea (hereinafter referred to as the "Shipyard") and to deliver and sell the same to the BUYER, and the BUYER hereby agrees to purchase and accept delivery of the DRILLSHIP from the BUILDER, upon the terms and conditions hereinafter set forth. 5 ARTICLE I - DESCRIPTION AND CLASS 1. Description: The DRILLSHIP, having the BUILDER'S Hull No. 1838, shall be designed, constructed, built, launched, equipped, tested, completed and delivered in accordance with the provisions of this Contract, and the Specifications. To the extent not defined in the Specifications, the DRILLSHIP's construction is to meet the first-class international shipbuilding and construction standards and practices, including without limitation such standards and practices relating to BUILDER'S Quality Assurance Programs. 2. Dimensions and Characteristics: Length, overall Max. 228 meters Length, between perpendiculars abt. 219.4 meters Breadth, moulded abt. 42 meters Depth, moulded abt. 19 meters Scantling draft, moulded abt. 13 meters Speed, guaranteed: The trial speed shall not be less than 12.0 knots on the transit draught of 8.5 meters and at total thruster motor output of 28,700 KW. Guaranteed Fuel Consumption, Diesel Generator Prime Drivers (in relation to each engine): The fuel consumption shall be not more than the engine manufacturers' nominal fuel consumption plus five percent (5) % with engine driven pumps at manufacturer's shop trial, burning marine diesel having the lower calorific value of 10,200 kCal/kg, at 85% MCR under the environment condition of ISO 3046/1-1986 specified in the Specifications. Guaranteed Variable Load Capacity: The variable load capacity of the DRILLSHIP will be not less than 20,000 metric tons for drilling and survival conditions without extended well test oil on board as specified in the Specifications. The details of the aforementioned particulars, as well as the definitions and the methods of measurements and calculations shall be as indicated in the Specifications. 6 3. The Classification, Rules and Regulations: The DRILLSHIP, including its machinery, equipment and outfittings shall be constructed and classified in accordance with the rules and regulations (the editions and amendments thereto being in force) as of the signing date of this Contract and under special survey of American Bureau of Shipping (hereinafter called the "Classification Society"), and shall be distinguished in the register by the symbol of *A1 (D, "Drilling Unit", *AMS, *ACCU, *DPS-3, NBLES, SH-DLA, *CDS. Decisions of the Classification Society as to compliance or non-compliance with the classification rules and regulations shall be final and binding upon both parties hereto. Details of its notation shall be in accordance with the Specifications. The DRILLSHIP shall also comply with the rules, regulations and requirements of the regulatory bodies as described and listed in the Specifications. The DRILLSHIP will be built and delivered (i) in accordance with the terms of this Contract and the Specifications, (ii) in full compliance and certification to and with the IMO MODU code with amendments, (iii) in full compliance with the regulations, provisions, and requirements included in the Specifications, (iv) in full compliance with the requirements of the Classification Society so as to be classed with the Classification Society as a MODU, and (v) so that the DRILLSHIP will be approved to operate in the United States Gulf of Mexico/the Outer Continental Shelf of the United States, the waters outside West Africa, Central Africa, South Africa, South America, South East Asia, UK, Australia, South Atlantic and in the Mediterranean. The BUILDER will take all action necessary, and remedy at its cost and expense, any deficiency that constitutes a failure to comply with the above requirements. All fees and charges incidental to the Classification Society and in respect to compliance with the above referred rules, regulations and requirements, as well as all DRILLSHIP design fees and/or royalties (except any royalties for the BUYER'S Supplies), shall be for account of the BUILDER. 4. HSE Analysis, studies and assessments The BUYER shall perform HSE Analysis, studies and assessments such as HAZID's, Risk Analysis, HAZOP's, Readability and Vulnerability analysis, Working Environment assessment of the DRILLSHIP. 7 If the finding of such HSE Analysis, studies and assessments demand changes to the design, layout and construction of the DRILLSHIP to make the DRILLSHIP meet the requirements of the Contract, then the BUILDER shall implement such changes in accordance with the findings. Should the findings lead the BUYER to request changes to the Contract then a Variation Order shall be in accordance with Article V. The BUILDER shall be responsible for obtaining the Classification Society's approval of all required plans and drawings of the DRILLSHIP. 5. Subcontracting The BUILDER may, at its sole discretion and responsibility, subcontract any portion of the construction work of the DRILLSHIP, provided that the work is carried out at a reputable yard in Korea or at the BUILDER'S wholly owned subsidiaries at Ningbo and Rongcheng in China, where the aggregate value of the works or services to be subcontracted equals or is below Five million five hundred thousand United States Dollars (US$ 5,500,000) but if exceeding such value the BUILDER shall obtain in writing the prior approval of the BUYER (whose approval shall not be unreasonably withheld), but any subcontracting shall always be subject to the condition that the BUILDER shall ensure that the rights of the BUYER and the requirements in the Contract are satisfied and provided for in such work. The BUILDER shall not be relieved from any of its obligations and liabilities under the Contract and shall be responsible for all work, acts, omissions and defaults of any subcontractors as fully as if they were the work, acts, omissions or defaults of the BUILDER. 6. Registration: The DRILLSHIP, at the time of its delivery and acceptance, shall be registered at the port of registry by the BUYER under the Malta flag at the BUYER'S expenses. (End of Article) 8 ARTICLE II - CONTRACT PRICE AND TERMS OF PAYMENT 1. Contract Price: The Contract price of the DRILLSHIP, net receivable by the BUILDER and exclusive of the BUYER'S Supplies (as defined in Paragraph 1 of Article XVI hereof) is Six
